Citation Nr: 0832139	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 10 percent disabling prior to July 31, 2006.

2.  Evaluation of PTSD with depressive disorder, rated as 50 
percent disabling from October 1, 2006. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from November 1962 to November 
1964, and from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in April 2008.  A transcript of the hearing 
has been associated with the claims file.

The Board notes that, for the period from July 31, 2006 to 
September 30, 2006, the veteran was in receipt of a 100 
percent evaluation due to hospitalization for his service-
connected PTSD.


FINDINGS OF FACT

1.  For the period prior to July 31, 2006, PTSD was 
manifested by occupational and social impairment with 
decreased work efficiency and ability to perform occupational 
tasks due to sleep disturbance, trauma memories, and 
avoidance symptoms; impairment was mild.

2.  For the period from October 1, 2006, PTSD with depressive 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to sleep 
disturbance, irritability, intrusive thoughts, avoidance, 
mood disturbance, and social isolation.  


CONCLUSIONS OF LAW

1.  For the period prior to July 31, 2006, the criteria for 
an evaluation in excess of 10 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.125, 4.123, 4.127, 4.129, 4.130, Diagnostic Code 9411 
(2007).

2.  For the period from October 1, 2006, the criteria for an 
evaluation in excess of 50 percent for PTSD with depressive 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 4.129, 4.130, 
Diagnostic Codes 9411, 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in January 2005 asked the veteran to submit 
evidence pertaining to his claim of entitlement to service 
connection for PTSD.  The evidence of record was listed, and 
the veteran was told how VA would assist him in obtaining 
further evidence.  The evidence necessary to support a claim 
for service connection was discussed.  

A February 2005 letter advised the veteran of the development 
undertaken by the RO.  He was asked to provide any other 
evidence or information he thought might support his claim.

A letter dated in April 2005 discussed the evidence necessary 
to support the veteran's claim and advised the veteran of the 
evidence already of record.

Service connection was granted in June 2005, and the veteran 
disagreed with the evaluation assigned.

A March 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Moreover, the veteran in this case is challenging the initial 
evaluation and effective date assigned following the grant of 
service connection.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to VA's duty to assist, identified treatment 
records have been obtained and associated with the record.  
Examinations of the veteran's service-connected disability 
have been conducted.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

A November 2004 Vet Center intake history indicates that the 
veteran had received no counseling and was referred by 
Disabled American Veterans.  He presented with symptoms 
including lack of concentration, bad dreams, anxiety, 
reaction to cues, and avoidance of issues.  

A January 2005 record from a Vet Center indicates that the 
veteran had been married for 37 years and had two children.  
He reported that he was employed.  He complained of troubling 
recall from his Vietnam experiences, with symptoms including 
lack of concentration, bad dreams, anxiety, reactive cues and 
avoidance issues.  Mental status examination was noted to be 
average overall.  The provider observed that the veteran was 
a little avoidant of questions and mildly reacted.  The 
veteran also experienced rages a few times per month.  The 
provider stated that the interview and testing indicated a 
man distressed by his Navy experiences in Vietnam.  Testing 
suggested the problem was in the moderate range, but the 
interview was noted to show that distress levels were at more 
mild levels.  The diagnosis was mild PTSD.  The provider 
suggested one year of skills training to equip the veteran to 
handle his symptoms.

In a February statement, the January 2005 provider noted that 
observation and testing had revealed PTSD with symptoms at 
near minimum levels.  He noted that he had observed mild 
avoidance, reactions to reminders of Vietnam, and some 
profound levels of distress generated from incidents while in 
the Navy.

A VA examination was carried out in March 2005.  The veteran 
denied suicide attempts or inpatient psychiatric 
hospitalization.  On mental status examination, the veteran 
wore nice casual work pants and a work shirt.  His thought 
process was linear and goal-directed.  His affect was worried 
and his reported mood was "okay".  He denied being 
depressed.  He reported that his sleep was fair but that he 
tossed and turned.  He stated that his energy varied and that 
his concentration was all right.  He stated that his appetite 
was normal.  He related that his short-term memory had 
worsened over time.  He denied symptoms of anhedonia.  He 
stated that he did not like crowds.  He denied psychotic 
symptoms including hallucinations and paranoid ideation, 
though the examiner noted the veteran's report of frequent 
suspicion of others.  He reported nightmares involving 
Vietnam once or twice per month and indicated that he had 
memories at least weekly.  He also stated that he had 
experienced flashbacks in the past.  He related that since 
Vietnam, he had avoided people, places, and feelings 
associated with Vietnam and that he felt emotionally distant 
from others.  He reported an increased startle reflex and 
hyper vigilance.  Cognitively, he was alert and oriented.  
The examiner concluded that the veteran was competent for VA 
purposes.  The examiner indicated that prognosis for 
treatment was fair, in that the veteran continued to function 
in work situations and only lost jobs when he was laid off.  
He opined that the veteran was capable of employment.  He did 
note that the veteran did struggle with peer relationships in 
terms of poor socialization with those outside of his family.  
The diagnosis was PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 60, noting that it 
reflected the veteran's nightmares and trauma memories, as 
well as avoidance symptoms, increased startle reflex, and 
hyper vigilance.  

The veteran underwent hospitalization in a VA PTSD 
rehabilitation program from July to September 2006.  Nursing 
notes reflect that the veteran had difficulty sleeping.  The 
discharge summary indicates severe irritability and anger, 
hyper vigilance, exaggerated startle response, and 
hyperarousal.  Difficulty concentrating was also noted.  The 
author noted that a PTSD screening evaluation resulted in a 
confirmed diagnosis of severe, chronic PTSD, and that PTSD 
remained severe at discharge.  The author, a psychiatrist, 
also noted that the veteran was totally and permanently 
disabled by his PTSD.  On discharge, the veteran's GAF score 
was assessed as 36.  

In a November 2006 statement, the veteran stated that he was 
not employed due to his service connected disability.  He 
indicated that he had applied for different types of 
employment.  He noted that his symptoms included nightmares 
three to four times per week, and sleep deprivation.  He also 
stated that he had panic attacks more than once per month, 
difficulty understanding complex commands, and impairment of 
memory.  He indicted that he was unable to work because of 
his prescribed medications, and that he had few friends 
because it was difficult for him to interact with others.

On VA examination in January 2007, the veteran reported a 
history of working fairly regularly for many years in 
manufacturing and mechanical work.  He indicated that he had 
been laid off at different times but that he had worked 
fairly steadily for several years as a truck driver and doing 
other transportation work.  He did report that he had been 
fired a couple of times through the years due to tensions 
with supervisors and peers.  He indicated that he had stopped 
working in July 2006 because he was no longer able to 
tolerate people and felt that he might become aggressive.  He 
stated that his inpatient PTSD treatment was helpful.  He 
reported ongoing difficulty with sleep, nightmares, and hyper 
vigilance.  He indicated that he had such symptoms several 
times per week.  He reported anxiety and depression, as well 
as panic attacks at least four times per week if he was in a 
crowd.  The examiner noted that the veteran could be 
suspicious and mistrustful at times.  He denied any 
inappropriate behavior but reported irritability.  He did 
report some suicidal ideation, but denied any active plans or 
history of attempts.  He related that he had a great deal of 
difficulty with survivor guilt and that he thought about 
buddies from high school that were killed.  He complained of 
difficulty sleeping, and noted that he had nightmares and 
sweats that awoke him throughout the night.  He indicated 
that he had recently begun using alcohol more excessively 
after a 30 year period of abstinence.  

On mental status examination, the veteran appeared slightly 
scruffy.  He appeared slowed and distressed, though his 
speech was articulate.  Thought processes were logical and 
goal-oriented.  Motor functioning was somewhat slowed and the 
veteran appeared slightly uncomfortable.  He demonstrated 
difficulty with arithmetic skills, memory skills, 
concentration skills, and visual special skills.  The 
examiner stated his belief that the examination might not be 
fully reliable, as in the past, the veteran had shown good 
cognitive functioning and that it was possible that due to 
current stressors and alcohol use, the veteran was not able 
to give his best effort.  The veteran reported no remission 
of symptoms in the previous year, although the examiner noted 
that treatment had benefited him and provided some 
improvement.  The examiner indicated that the veteran's 
social functioning was limited, although his basic social 
skills were intact.  He again noted that the veteran's 
performance on the mental status examination was decreased 
compared to past examinations, and that such might be due to 
situational stressors or alcohol use.  The diagnosis was 
PTSD, chronic, delayed onset with a recent exacerbation.  The 
examiner also diagnosed depressive disorder and opined that 
it was related to the veteran's PTSD with overlapping 
symptoms to include sleep disturbance, social withdrawal, and 
irritability.  The veteran's GAF score was 55.  The examiner 
indicated that based on the clinical evaluation the veteran 
appeared to have cognitive abilities suggesting that he could 
understand, follow directions, and therefore perform simple 
tasks in a loosely supervised environment.  However, he noted 
that based on the veteran's functioning during mental status 
examination, further testing might be necessary to determine 
whether he was truly capable of performing simple work 
activities.

A VA neuropsychological evaluation was conducted in March 
2007.  The veteran reported extreme cognitive problems 
beginning approximately two years after his discharge from 
service.  He claimed that he was unable to remember 
information such as his social security number, service 
number, telephone number, and the birthdates of his children.  
He related that his wife had to remind him to take his 
medication.  The veteran also reported poor attention and 
concentration, confusion and disorientation, loss of train of 
thought, word finding problems, and difficulty following 
conversations.  He stated that simple activities required a 
great deal of mental effort.  The examiner noted that despite 
the reported problems in thinking, the veteran reported that 
he continued to drive without difficulty (e.g., he denied 
getting lost, forgetting where he is going, taking wrong 
turns, or having any recent accidents).  She also noted that 
the veteran reported that he managed household 
responsibilities such as cooking and cleaning, attended to 
his personal hygiene, did the grocery shopping, and managed 
his finances without difficulty.  The veteran described 
severe psychological symptoms, to include flashbacks, anger 
and irritability, intrusive thoughts and memories of combat, 
nightmares, hyper vigilance, and social avoidance.  He 
reported severe depression and periodic, passive suicidal 
thoughts.  He denied any intent, plan, or desire to  harm 
himself.  He endorsed feelings of hopelessness, 
worthlessness, and guilt, as well as tearfulness, anhedonia, 
apathy, amotivation, low energy, and restless sleep.  The 
veteran also described bizarre sensory symptoms, such as 
hearing faint voices or cries, and seeing shadows or  images 
of a person.  He described paranoia characterized by a belief 
that people are following him. 

The examiner noted that the veteran exhibited poor hygiene as 
evidenced by body odor and a disheveled appearance.  He 
appeared distressed and his affect was depressed.  There was 
no evidence of speech abnormality.  The veteran was noted to 
offer contradictory information when describing his symptoms 
and level of functioning.  The examiner noted that the 
veteran reported extreme memory problems, but that he also 
denied problems managing household responsibilities, driving, 
buying groceries, or managing his finances.  She indicated 
that when she asked the veteran about specific symptoms, he 
tended to endorse virtually every cognitive symptom about 
which she inquired, as well as numerous psychological 
symptoms.  She noted that after administering several 
validity tests, she asked the veteran directly about his 
level of effort.  The veteran responded that he was putting 
forth his best effort.  

In summary, the examiner indicated that the 
neuropsychological assessment was discontinued following 
administration of several tests of motivation indicating that 
the veteran failed to put forth his best effort and was 
likely exaggerating or malingering his symptoms.  
Specifically, the examiner stated that on the Computerized 
Assessment of Response Bias, the veteran's profile was 
classified as Type IV:  Definite Malingerer.  She noted that 
such a profile was obtained almost exclusively by individuals 
who are consciously determined to provide mostly incorrect 
responses and that the statistical probability analysis 
suggested that in order to obtain that level of incorrect 
responses, the test taker must know the correct response.  In 
other words, the veteran likely perceived the correct 
response and consciously provided the incorrect response, in 
an attempt to simulate cognitive deficits.  She pointed out 
that it was highly unlikely that even an individual who had 
sustained a severe brain injury would perform so poorly in 
the absence of exaggeration or malingering issues.  

The veteran also performed poorly on the Test of Memory 
Malingering, and the examiner indicated that he likely 
deliberately provided incorrect responses in an attempt to 
appear impaired.  The veteran's responses on the Minnesota 
Multiphasic Personality Inventory were also characterized by 
extreme responding indicating a deviant test-taking attitude, 
strongly suggestive of exaggeration of symptoms, problems, 
and negative characteristics.  Finally, the examiner stated 
that the veteran's Trauma Symptom Inventory was invalid, 
noting that the scale indicated a probable attempt to present 
himself as especially symptomatic.  She concluded, based on 
the veteran's presentation and history, that he was 
malingering his cognitive difficulties and might also be 
exaggerating his psychological problems.  She stated that the 
results of neuropsychological testing should be viewed as 
highly questionable.  As such, she concluded that it was 
impossible to determine the exact nature and etiology of any 
actual existing cognitive condition that the veteran 
reported.  She acknowledged that depression and anxiety could 
certainly interfere with cognitive functioning but that the 
existence of legitimate cognitive deficits could not be 
determined.  She stated that it was not possible to make a 
distinction between the presence of actual cognitive 
impairment and the veteran's diagnosis of PTSD.  She also 
stated that it was not possible to comment on how the 
existence of any legitimate cognitive impairment would impact 
the veteran's employability and that it was highly likely 
that the veteran's difficulties were primarily psychological 
in nature.  

In an April 2007 addendum to the January 2007 examination 
report, the examiner stated that after reviewing the current 
information, including comprehensive neuropsychological 
testing, it was his opinion that the veteran did retain 
cognitive, emotional, and behavioral capacity suggesting that 
he could do simple work activity in a loosely supervised 
environment.

A May 2007 treatment by a VA social worker indicates that the 
veteran was upset about the results of the April 2007 
testing.  A May 2007 treatment record by the veteran's VA 
treating psychiatrist indicates that the veteran's affect was 
subdued and that his thoughts were organized and goal-
directed.  His mood was noted to be better and there was no 
homicidal or suicidal ideation.  

A June 2007 letter from a social worker at the Vet Center 
provided a summary of the veteran's treatment at that 
facility.  She noted that the veteran had been seen since 
November 2004 and initially presented with bad dreams, lack 
of concentration, anxiety, reactivity to cues, and avoidance.  
She indicated that he participated in both individual and 
group treatment.  

Employment information received in July 2007 from Graebel 
Companies indicated that the veteran was involuntarily laid 
off with optional rehire in October 2006.

Information received in July 2007 from ITT Systems indicates 
that the veteran resigned in July 2003.

The veteran submitted lay statements regarding his symptoms 
in July 2007.  His wife stated that his PTSD had worsened and 
become severe.  She noted that he exhibited anxiety, anger, 
rage, depression, stress, and sleep deprivation.  She stated 
that he had night sweats, flashbacks, and nightmares.  She 
related that he avoided being around others and that he did 
not interact well.  

In a January 2008 statement, the veteran related that he 
continued to have problems with night sweats and nightmares.  
He stated that he was not working due to his problem and had 
been unemployed since 2006.  He indicated that he was having 
problems with controlling irritability.  He reported that he 
was having more frequent panic attacks.  He stated that he 
did not care to be around people and that he had difficulty 
with group interaction.  

A statement by the veteran's wife was also received in 
January 2008.  She noted that the veteran's symptoms had 
worsened.  She stated that his communication skills had 
worsened and that he could not seem to stay in focus or stay 
with the context of a conversation.  She indicated that he 
watched his back and was suspicious of the people around him.

A January 2008 letter from the veteran's treating VA 
psychiatrist indicates that the veteran continued in 
treatment for severe PTSD.  He noted that the veteran's 
symptoms had been so severe that he had not been able to work 
for more than two years.  He noted isolation, intrusive 
thoughts, nightmares, sleep problems, and hypervigilance had 
all progressed in the past few years.  

A January 2008 letter from a social worker at the Vet Center 
provided essentially the same information as her June 2007 
letter.

The veteran underwent a VA examination in January 2008.  He 
reported that he was awake most of the night and usually 
stayed home with his wife throughout the day.  He stated that 
he did not like to leave his home and that he no longer 
participated in previous hobbies such as fishing and hiking.  
He related that he bathed one or two times per week, 
typically when nagged by his wife.  The veteran complained of 
nightmares, and poor, restless sleep due to hearing voices of 
wounded men.  He reported intrusive memories.  He indicated 
that he often felt discouraged and that his energy, interest 
and motivation levels were low.  He reported a generally 
depressed mood and noted that he had been suicidal on and off 
over the years but that he had never intended, planned, or 
attempted to hurt himself.  He reported impairment of memory 
and concentration.  

On mental status examination, the veteran was quite 
disheveled, unshaven, and sloppily dressed.  He was oriented 
in all spheres.  His mood was generally discouraged and his 
affect was restricted.  He made little or no eye contact.  He 
had significant difficulty on formal mental status 
evaluation, showing poor planning and fair enthusiasm.  The 
examiner noted that neuropsychiatric testing had revealed 
definite malingering.  He indicated that the veteran 
presented with great fear of losing his VA disability 
benefits.  He opined that the neuropsychological testing 
represented some embellishment of valid PTSD symptoms but did 
not believe in any way that such diminished the veteran's 
suffering from PTSD symptoms, which continued to a moderate 
degree.  He concluded that the veteran was able to maintain 
activities of daily living in a very minimal fashion, 
including his own personal hygiene.  He noted that there had 
been some worsening of the veteran's condition, primarily due 
to onset of related depressive symptoms.  He indicated that 
while thought processes and communication were impaired with 
difficulty with memory and concentration, it was difficult to 
assess the reliability of the mental status examination given 
the neuropsychological testing results.  He indicated that 
the veteran's social functioning was impaired by his level of 
anxiety due to PTSD.  He concluded that the veteran was 
competent for VA purposes.  He also concluded that the 
veteran was employable with regard to PTSD symptoms only in a 
setting that precluded contact with the public and very loose 
supervision.  The diagnoses were chronic, moderate PTSD and 
depressive disorder not otherwise specified.  The examiner 
assigned a GAF score of 52, based on the veteran's PTSD and 
related depressive disorder.  

2007 and 2008 VA outpatient treatment records show the 
veteran's thoughts were organized and that there was no 
suicidal ideation.

At his April 2008 hearing, the veteran offered testimony 
regarding his night sweats and dreams.  He also stated that 
he felt disconnected.  He stated that he had arguments with 
his wife.  He related that he had contemplated suicide and 
that he did not feel that he had any self worth.  He 
testified that his family had thrown a birthday party for him 
but that he felt detached and went to his room.  He stated 
that he no longer participated in hobbies or outings with his 
family.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).  A disability may require re-evaluation 
in accordance with changes in a veteran's condition.  It is 
thus essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2007).  
With regard to the present issue, the Board notes that the 
veteran has been awarded separate evaluations by the RO.  
However, the Board finds that the currently assigned ratings 
are appropriate and there is no evidence to suggest the need 
for additional staged ratings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, and major depression is evaluated pursuant to 
Diagnostic Code 9434.  Both are subject to the criteria 
listed under the General Rating Formula for Mental Disorders, 
which 
provides a 10 percent evaluation for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2007).

The rating formula provides a 30 percent evaluation when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9343 (2007).  

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
score of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.  
A score of 61-70 is indicated where there are "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

	Period Prior to July 31, 2006

For this period, the veteran's PTSD is evaluated as 10 
percent disabling, which contemplates mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  The evidence pertaining to this period indicates 
that the veteran's symptoms were mild.  The January 2005 
record from the Vet Center noted that the veteran had been 
married for many years and that he was employed.  In 
February, the Vet Center provider noted that the veteran's 
symptoms were at near minimum levels, with mild avoidance.  
On VA examination in March 2005 the veteran denied depression 
and reported that sleep was fair, with nightmares once or 
twice per month.  He denied symptoms of anhedonia.  The 
examiner noted that the veteran continued to function in work 
situations and lost jobs only when laid off.  He opined that 
the veteran was capable of employment and assigned a GAF 
score of 60, indicating that the veteran was generally 
functioning pretty well.  

Having carefully reviewed the evidence pertaining to this 
period, the Board has determined that a higher evaluation is 
not warranted.  The evidence clearly demonstrates that the 
veteran's symptoms during this time were mild and that his 
general functioning was good.  The record does not establish 
that the veteran suffered form an inability to perform 
occupational tasks or that he suffered from depression or 
anxiety during this time.  Cognitively, the veteran was alert 
and oriented, and he had no complaints regarding 
concentration.  In summary, the evidence reflects no more 
than mild symptoms associated with the veteran's PTSD for the 
period in question.

Because the evidence as a whole demonstrates that the 
veteran's symptoms are adequately addressed by the currently 
assigned 10 percent evaluation, a higher rating must be 
denied.  The Board specifically finds that criteria for a 30 
percent evaluation are not met in that there is no indication 
of inability to perform occupational tasks due to depressed 
mood, anxiety, suspiciousness, or panic attacks.  In fact, 
the March 2005 VA examiner concluded that the veteran's 
symptoms were mild, as did the Vet Center provider.  

The Board notes that the veteran is competent to report that 
his PTSD is worse than evaluated; however, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation higher than that currently assigned is not 
warranted.

	Period from October 1, 2006

The Board observes that for the period of the veteran's 
hospitalization in 2006, he was awarded a temporary 100 
percent evaluation.  Subsequent to that period of 
hospitalization, a 50 percent evaluation was assigned.  Such 
a rating contemplates
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment 
or abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work 
and social relationships.

The evidence for this period reflects sleep disturbance, 
nightmares, anxiety and depression, panic attacks, 
suspiciousness, irritability, memory problems, limited social 
functioning, and avoidance.  The January 2007 VA examiner 
indicated that the veteran appeared to have cognitive 
difficulties and suggested further testing. On VA 
neuropsychological testing in March 2007, the veteran 
provided conflicting responses when describing his symptom 
level and functioning.  The assessment was discontinued 
following administration of several tests that suggested that 
the veteran was likely exaggerating or malingering his 
symptoms.  The examiner concluded that it was impossible to 
determine the exact nature and etiology of any actual 
existing cognitive condition reported by the veteran.  The 
January 2007 VA examiner subsequently concluded that the 
veteran did retain capacity to perform simple work activity.  
The January 2008 VA examination report indicates that the 
veteran's PTSD symptoms continued to a moderate degree, and 
that while thought processes and communication were impaired, 
it was difficult to assess the reliability of the  mental 
status examination given the previous neuropsychological 
testing results.  At worst, the veteran's GAF score during 
this period was assessed as 52, reflecting moderate symptoms.

While the veteran's treating psychologist stated in January 
2008 that the veteran's PTSD was severe and that it had 
prohibited the veteran from working, routine treatment notes 
from that provider indicated that the veteran's thoughts were 
organized and goal-directed, and that his mood had improved.  

In essence, the evidence for this period supports the 
currently assigned 50 percent evaluation.  In this regard, 
the Board notes that there is evidence of flattened affect, 
panic attacks, and memory impairment.  The veteran suffers 
from disturbances of motivation and mood, as well as 
difficulty in establishing effective relationships outside of 
his family.  However, the criteria for an evaluation of 70 
percent have not been met.  In this regard, the Board 
observes that the evidence does not demonstrate deficiencies 
in most areas due to suicidal ideation or obsessional 
rituals.  There is no indication of speech deficits or near-
continuous panic which affects the veteran's ability to 
function independently, appropriately, or effectively.  
Impaired impulse control has not been shown.  While the 
veteran's hygiene has been noted to be lacking, the January 
2008 VA examiner concluded that the veteran was able to 
maintain activities of daily living in a minimal fashion.  In 
sum, record does not establish that the veteran suffers from 
symptoms supportive of a 70 percent evaluation.  Accordingly, 
the Board finds that for the current period, the appropriate 
rating for the veteran's PTSD with depressive disorder is 50 
percent.

The Board notes that the veteran is competent to report that 
his PTSD is worse than evaluated; however, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation higher than that currently assigned is not 
warranted.

        Extraschedular Ratings

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected psychiatric 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

For the period prior to July 31, 2006, an evaluation in 
excess of 10 percent for PTSD is denied.

For the period from October 1, 2006, an evaluation in excess 
of 50 percent for PSTD with depressive disorder is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


